DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted on 5/06/2021 and 10/12/2021 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-14 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
              Abhijet (WO 2018114661) discloses a bushing (1) comprising: - an elongate electrical conductor (2); - an insulation layer arranged around the elongate electrical conductor; - a voltage sensor (5,6,7,8) embedded in the insulation layer, wherein the voltage sensor comprises at least a first and a second capacitor (5,7;6,8), wherein each capacitor comprises a proximal (5;6) and a distal electrode (7;8) and wherein both proximal electrodes are co- planer and wherein both distal electrodes are co-planar (see specification for more details).              Barba Jimenez (US. Pub. 2017/0038414) discloses a capacitive voltage sensor comprising: a) a cast body composed of a first dielectric material; b) a center conductor rod in the cast body; c) a wrapped foil capacitor in the cast body, the wrapped foil capacitor wrapped to concentrically surround a portion of the center conductor rod, the wrapped foil capacitor having a near-side conductive foil layer facing the center conductor rod, a far-side conductive foil layer at a farther radial distance from the center conductor rod, and a second dielectric material layer facing each conductive foil layer; d) whereby a first capacitor of smaller capacity is formed between the center conductor rod and the near-side conductive foil layer, e) and a second capacitor of larger capacity is formed by the wrapped foil capacitor in series with the first capacitor; where the near-side conductive foil layer is electrically floated and the far-side conductive foil layer is electrically grounded, thus creating two series-connected capacitances; f) an input terminal for connecting the center conductor rod to a conductor to be sensed; g) an voltage output terminal on the cast body electrically connected to the near-side conductive foil layer for outputting a transformed voltage; and h) a grounding terminal on the cast body electrically connected to the far-side conductive foil layer for grounding the outer conducting foil (see specification for more details).
              Wang et al. (US. Pub. 2020/0333385) discloses a capacitive voltage sensor for estimating voltage on a power line. The sensor includes a dielectric bushing surrounding the line, and an annular conductor formed in the bushing and being capacitively coupled to the line, where a first capacitance is defined between the line and the annular conductor and a second capacitance is defined between the annular conductor and ground. The sensor also includes a capacitance compensation circuit having an amplifier including a first terminal electrical coupled to the annular conductor, and first and second capacitance compensation capacitors electrically coupled to the terminals of the amplifier, where the compensation capacitors are made of different materials having different dielectric constants, and where the materials of the compensation capacitors are selected so as to compensate for changes in the first and second capacitances in response to temperature changes (see specification for more details).
              Djogo (US. Pub. 2020/0191832) discloses a capacitive voltage sensor that has particular application to be molded into an insulating body of a switch. The voltage sensor includes an annular electrode assembly having a grounded electrode including an inner ring and an outer ring defining a space therebetween, and a sensing electrode positioned in the space and being substantially surrounded by the inner and outer rings. The body is formed around the electrode assembly and a cylindrical center conductor extends through the electrode assembly. Capacitive coupling is provided between the sensing electrode and the center conductor by one or more openings in the inner ring, such as a single round hole, a slot or a plurality of symmetrically disposed round holes or slots. The inner and outer rings can be attached at one end so that the grounded electrode is a single piece or the rings can be separate rings electrically coupled together by conductive screws (see specification for more details).
        b. Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “A capacitive voltage sensor apparatus comprising: …. a first electrically conductive sensor electrode disposed in the electrically insulating body between the electrical conductor and the outer surface of the electrically insulating body, wherein the first electrically conductive sensor electrode is electrically floated and capacitively coupled to the elongated electrical conductor; a second electrically conductive sensor electrode disposed in the electrically insulating body between the first electrically conductive sensor electrode and the outer surface of the electrically insulating body such that the first electrically conductive sensor electrode is disposed between the electrical conductor and the second electrically conductive sensor electrode, wherein the second electrically conductive sensor electrode is electrically floated and capacitively coupled separately to the electrical conductor and the first electrically conductive sensor electrode;….” in combination with all other elements as claimed in claim 1. 
         As to claim(s) 2-14, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/15/2022